Citation Nr: 1031256	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder (other than posttraumatic stress disorder), to include 
anxiety/depression.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which deferred the issues of entitlement to service 
connection for a cervical spine condition and a bilateral 
shoulder condition; confirmed and continued a denial of service 
connection for residuals of a low back injury; and denied service 
connection for degenerative changes of the lumbar spine, a foot 
condition, anxiety/depression, a leg condition, and a hip 
condition.  In September 2004, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
November 2005.

In a March 2008 decision, the Board reopened and remanded the 
Veteran's claim of entitlement to service connection for 
residuals of a low back injury; remanded his claims of 
entitlement to service connection for degenerative changes of the 
lumbar spine, a cervical spine disorder, and a bilateral shoulder 
disorder; and denied service connection for a foot disorder, 
anxiety/depression, a leg disorder, a hip disorder, and 
posttraumatic stress disorder (PTSD).

The Veteran appealed the Board's denials of service connection 
for a hip disorder and anxiety/depression to the United States 
Court of Appeals for Veterans Claims (Court).  He did not appeal 
the denials of service connection for a foot disorder, a leg 
disorder, or PTSD.  In March 2010, the Court issued an order 
granting a March 2010 joint motion to remand (JMR) the appeal to 
the Board.  The appeal was returned to the Board for action 
consistent with the March 2010 JMR and Court order.

In February 2010, the Veteran filed a claim of entitlement to 
service connection for tinnitus.  This issue has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the St. Louis RO.  VA will notify the 
Veteran if further action on his part is required.


REMAND

After a review of the claims file, the Board finds that this 
claim must be remanded for further development consistent with 
the March 2010 JMR and Court Order.

The Veteran alleges that he has a current hip disability that is 
the result of his military service.  His service treatment 
records are negative for complaints of a specific hip injury.  
However, a July 1972 report of medical history upon entrance to 
service indicates that he was involved in a motor vehicle 
accident at age 12 with injuries including a hip injury.  
Additionally, an April 1973 service treatment record reflects 
complaints of pain in the right groin and inside thigh following 
a fight.  Although the latter treatment record does not address 
the hip specifically, the Board finds it sufficiently related to 
the hip to warrant a medical opinion.  Further, the notation 
regarding a pre-service hip injury raises the issue of 
entitlement to service connection based on aggravation of a pre-
existing condition.

With regard to a current disability, the Board notes that a 
November 1996 VA treatment record includes a diagnosis of general 
osteoarthrosis - right hip.  Other treatment records indicate 
that the Veteran's hip symptomatology is related to his low back 
disability.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  As noted above, the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In light of the evidence showing in-service notations relating to 
injuries possibly affecting the hip and a pre-service hip injury 
and post-service medical evidence of a hip disability, as well as 
the Veteran's report that his current hip symptoms are related to 
his active duty service, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly resolve 
the claim of entitlement to service connection for a hip 
disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
see also McLendon, supra.  Thus, in compliance with the 
March 2010 JMR and Court Order, the Veteran must be afforded a VA 
examination and nexus opinion.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for a hip disorder must be remanded for a VA examination and 
nexus opinion.

Additionally, the Veteran's psychiatric treatment records 
indicate that his current psychiatric disorder, to include 
anxiety and depression, is related to his low back disability.  
As noted above, the issues of entitlement to service connection 
for a residuals of a low back injury and degenerative changes of 
the lumbar spine have been remanded to the AOJ for further 
development.  As a grant of service connection for a low back 
disability could impact the Veteran's claim for service 
connection for an acquired psychiatric disability, to include 
anxiety and depression, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. 
West, 12 Vet. App. 11 (1998).  As such, the RO must further 
develop and readjudicate the Veteran's claims of entitlement to 
service connection for residuals of a low back injury and 
degenerative changes of the lumbar spine, and then readjudicate 
the Veteran's claim for service connection for an acquired 
psychiatric disability, to include anxiety and depression.

As this case is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since February 2006.

2.  Complete the remand development 
directives ordered in the Board's March 2008 
decision, including scheduling an examination 
for the Veteran's low back disability claims.

3.  After completion of the March 2008 remand 
directives, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hip disorder.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination, including the above-referenced 
service treatment records.  This must be 
noted in the examination report.

The examiner must state whether the Veteran 
has a current hip disorder and, if so, 
whether it is at least as likely as not that 
such a disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service or by any other 
service-connected disability.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary (to include a VA mental disorders 
examination and nexus opinion), the Veteran's 
claim of entitlement to service connection 
for low back disability should be 
readjudicated, followed by readjudication of 
his claim for service connection for a hip 
disorder.  Thereafter, his claim of 
entitlement to service connection for an 
acquired psychiatric disorder (other than 
PTSD), to include anxiety and depression, 
should be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have had 
an adequate opportunity to respond, all 
issues properly on appeal should be returned 
to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

